Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “two second left cushion portions, two second right cushion portions; a front second left cushion portion; a rear second left cushion portion” (in claims 6-8 and 16-18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the right donut-shaped cushion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-10 inherit the deficiency of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voyetra et al (US PUB 20190052947, hereinafter Voyetra).
Regarding claim 1, Voyetra discloses a headphone (e.g. a headset 100), (see at least the abstract), comprising: a band (e.g. a headband 102); and left and right cup assemblies (e.g. ear cups 108a, 108b) coupled to the band (see figures 1 and 2), the left cup assembly including a left donut-shaped cushion (e.g. a left-ear-contacting foam/cushion part), the left donut-shaped cushion including a first left cushion portion and a second left cushion portion (e.g. the left-ear-contacting part of the left ear cup comprises different portions, including a first bigger circumferential portion, and a second smaller and slightly dimpled portion), (see figure 3), the second left cushion portion, positioned at a left eyeglasses temple position (e.g. the second small dimpled left cushioning portion is positioned over a left eyeglasses temple), (see figure 7), the right donut-shaped cushion (e.g. a corresponding right-ear-contacting foam/cushion part) including a first right cushion portion and a second right cushion portion, (e.g. the right-ear-contacting part of the right ear cup similarly comprises different portions, including a first, bigger circumferential portion, and a second smaller and slightly dimpled portion), (see figure 3), the second right cushion portion positioned at a right eyeglasses temple position (e.g. the small second dimpled right cushioning portion is similarly positioned over a corresponding right eyeglasses temple), (see Voyetra, [0024], [0031]-[0032] and [0037], also figures 1-3 and 7).
Voyetra in the embodiment of figures 1-3 does not explicitly disclose that the second left cushion portion being softer than the first left cushion portion, and the second right cushion portion being softer than the first right cushion portion.
However, in the embodiment of figure 12, Voyetra teaches, a headphone (headset 1200), comprising left and right ear cups (e.g. ear cups 1208), wherein each of the left and right ear cups comprises a corresponding donut-shaped cushion; and wherein each donut-shaped cushion includes a first cushion section and a second cushion portion, and wherein, the each of the said second cushion section is softer than its corresponding first cushion portion (e.g. ear cups 1208 may comprise parts, portions and/or sections with different filler material, e.g. foam profiles, e.g., different filter material, same filler material but with different characteristics, etc.), (see Voyetra, [0066]-[0071], figure 12). Therefore, it would be obvious to any person having an ordinary skill in the art to configure the second cushion portion in the embodiment of figure 1 to be softer than the first cushion section as demonstrated in the embodiment of figure 12 in order to improve the wearing comfort of the user when the headphone is worn with the eyeglasses attached.  

Regarding claim 2, Voyetra discloses the headphone of claim 1, wherein the first left cushion portion and the first right cushion portion comprise a first foam material, and the second left cushion portion and the second right cushion portion comprise a second foam material different from the first foam material (e.g. the ratio of durometer (hardness) of foam 1222 used in the parts 1212 to the foam 1220 used in the parts 1210 may be substantially large (e.g., greater than 4:1)), (see Voyetra, [0071], figure 12).

Regarding claim 3, Voyetra discloses the headphone of claim 2, wherein the first foam material has a first indentation force-deflection value and the second foam material has a second indentation force-deflection value, the second indentation force-deflection value being less than the first indentation force-deflection value (e.g. foam 1220 may be, for example, harder and/or more dense that the foam 1222, thus the areas 1210 may compress more easily when eyeglasses are used), (see Voyetra, [0070], figure 12).

Regarding claim 4, Voyetra discloses the headphone of claim 1, wherein the second left cushion portion and the second right cushion portion each are positioned substantially horizontally when the headphone is worn by a user and the user is standing plumb and facing forward (e.g. the second area 1210 is positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 5, Voyetra discloses the headphone of claim 1, wherein each of the left and right donut-shaped cushions are encased in a cushion wrapping (e.g. in an outer protective breathable fabric or leather covering), (see Voyetra, [0031], figure 3).

Regarding claim 6, Voyetra discloses the headphone of claim 1, wherein each of the left and right cup assemblies include two second left cushion portions and two second right cushion portions (e.g. two sections 1210 and 1212), (see Voyetra, [0068]-[0069], figure 12).

Regarding claim 7, Voyetra discloses the headphone of claim 6, wherein the two second left cushion portions are positioned substantially horizontally when the headphone is worn by a user and the user is standing plumb and facing forward, and the two second right cushion portions are positioned substantially horizontally when the headphone is worn by the user and the user is standing plumb and facing forward (e.g. the second area 1210, 1212 are positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 8, Voyetra discloses the headphone of claim 6, wherein the two second left cushion portions include a front second left cushion portion and a rear second left cushion portion, the two second right cushion portions include a front second right cushion portion and a rear second right cushion portion (inherently, the different section of the cushion would have front and rear parts), (see figure 12), the front second left cushion portion and the front second right cushion portion are positioned substantially horizontally when the headphone is worn by a user and the user is standing plumb and facing forward, and the rear second left cushion portion and the rear second right cushion portion are positioned lower than the front second left cushion portion and the front right cushion portion when the headphone is worn by the user and the user is standing plumb and facing forward (e.g. the both the front and rear parts of the left and left second area 1210, 1212 are positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 9, Voyetra discloses the headphone of claim 1, wherein the left and right second cushion portions extend an entire depth of the left and right donut-shaped cushions (see Voyetra, figures 9A-9D).

Regarding claim 10, Voyetra discloses the headphone of claim 3, wherein the left and right second cushion portions extend only a partial depth of the left and right donut-shaped cushions (see Voyetra, figure 12).

Regarding claim 11, Voyetra discloses a method of forming a headphone (e.g. forming a headset 100), (see at least the abstract), having left and right ear cup assemblies (e.g. left and right ear cup assemblies 108a, 108b) comprising: forming a left donut-shaped cushion (e.g. a left-ear-contacting foam/cushion part), the left donut-shaped cushion including a first left cushion portion and a second left cushion portion (e.g. the left-ear-contacting part of the left ear cup comprises different portions, including a first bigger circumferential portion, and a second smaller and slightly dimpled portion), (see figure 3), positioned at a left eyeglasses temple position (e.g. the second small dimpled left cushioning portion is positioned over a left eyeglasses temple), (see figure 7); forming a right donut-shaped cushion (e.g. a corresponding right-ear-contacting foam/cushion part), the right donut-shaped cushion including a first right cushion portion and a second right cushion portion (e.g. the right-ear-contacting part of the right ear cup similarly comprises different portions, including a first, bigger circumferential portion, and a second smaller and slightly dimpled portion), (see figure 3), and positioned at a right eyeglasses temple position (e.g. the small second dimpled right cushioning portion is similarly positioned over a corresponding right eyeglasses temple), positioning the left donut-shaped cushion on a left ear cup assembly of the headphone; positioning the right donut-shaped cushion on a right ear cup assembly of the headphone (see Voyetra, [0024], [0031]-[0032] and [0037], also figures 1-3 and 7).
Voyetra in the embodiment of figures 1-3 does not explicitly disclose that the second left cushion portion being softer than the first left cushion portion, and the second right cushion portion being softer than the first right cushion portion.
However, in the embodiment of figure 12, Voyetra teaches, a headphone (headset 1200), comprising left and right ear cups (e.g. ear cups 1208), wherein each of the left and right ear cups comprises a corresponding donut-shaped cushion; and wherein each donut-shaped cushion includes a first cushion section and a second cushion portion, and wherein, the each of the said second cushion section is softer than its corresponding first cushion portion (e.g. ear cups 1208 may comprise parts, portions and/or sections with different filler material, e.g. foam profiles, e.g., different filter material, same filler material but with different characteristics, etc.), (see Voyetra, [0066]-[0069], figure 12). Therefore, it would be obvious to any person having an ordinary skill in the art to configure the second cushion portion in the embodiment of figure 1 to be softer than the first cushion section as demonstrated in the embodiment of figure 12 in order to improve the wearing comfort of the user when the headphone is worn with the eyeglasses attached.  

Regarding claim 12, Voyetra discloses the method of claim 11, wherein the first left cushion portion and the first right cushion portion comprise a first foam material, and the second left cushion portion and the second right cushion portion comprise a second foam material different from the first foam material (see Voyetra, [0071], figure 12).

Regarding claim 13, Voyetra discloses the method of claim 12, wherein the first foam material has a first indentation force-deflection value and the second foam material has a second indentation force- deflection value, the second indentation force-deflection value being less than the first indentation force-deflection value (e.g. foam 1220 may be, for example, harder and/or more dense that the foam 1222, thus the areas 1210 may compress more easily when eyeglasses are used), (see Voyetra, [0070], figure 12).

Regarding claim 14, Voyetra discloses the method of claim 11, further comprising positioning each of the second left cushion portion and the second right cushion portion substantially along a horizontal plane when the headphone is worn by a user and the user is standing plumb and facing forward (e.g. the second area 1210 is positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 15, Voyetra discloses the method of claim 11, further comprising encasing each of the left and right donut-shaped cushions in a cushion wrapping (e.g. in an outer protective breathable fabric or leather covering), (see Voyetra, [0031], figure 3).
Regarding claim 16, Voyetra discloses the method of claim 11, wherein each of the left and right cup assemblies include two second left cushion portions and two second right cushion portions (e.g. two sections 1210 and 1212), (see Voyetra, [0068]-[0069], figure 12).

Regarding claim 17, Voyetra discloses the method of claim 16, 
further comprising positioning the two second left cushion portions substantially on a horizontal plane when the headphone is worn by a user and the user is standing plumb and facing forward, and positioning the two second right cushion portions substantially on the horizontal plane when the headphone is worn by the user and the user is standing plumb and facing forward (e.g. the second area 1210, 1212 are positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 18, Voyetra discloses the method of claim 16, wherein the two second left cushion portions include a front second left cushion portion and a rear second left cushion portion, the two second right cushion portions include a front second right cushion portion and a rear second right cushion portion (inherently, the different section of the cushion would have front and rear parts), (see figure 12), and further comprising positioning the front second left cushion portion and the front second right cushion portion substantially on a first horizontal plane when the headphone is worn by a user and the user is standing plumb and facing forward, and positioning the rear second left cushion portion and the rear second right cushion portion substantially on a second horizontal plane when the headphone is worn by the user and the user is standing plumb and facing forward, the second horizontal plane being lower than the first horizontal plane (e.g. the both the front and rear parts of the left and left second area 1210, 1212 are positioned substantially horizontally and parallel to the temple of the eyeglasses when worn by the user), (see Voyetra, [0069] and figure 12).

Regarding claim 19, Voyetra discloses the method of claim 11, wherein the left and right second cushion portions extend an entire depth of the left and right donut-shaped cushions (see Voyetra, figures 9A-9D).

Regarding claim 20, Voyetra discloses the method of claim 13, wherein the left and right second cushion portions extend only a partial depth of the left and right donut-shaped cushions (see Voyetra, figure 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.